          Case 2:17-cv-04540-WB Document 210-10 Filed 06/14/19 Page 1 of 7



                                                                                                                                     ARTICLES



        I Articles I


        Mortality in relation to oral contraceptive use and cigarette
        smoking

        Martin Vessey, Rosemary Painter, David Yeates


        Summary                                                                    Introduction
                                                                                   Patterns of mortality in the Oxford Family Planning
        Background As part of the Oxford Family Planning                           Association (Oxford FPA) contraceptive investigation
        Association study, we compared mortality in relation to oral               have been reported previously,'-' most recently in 1989,4
        contraceptive use and smoking to highlight the differences                 by which time 238 women had died. We present our
        between them from the perspective of public health.                        findings until Dec 31, 2000, based on analysis of 889
                                                                                   deaths. We examined mortality associated with oral
        Methods The study consisted of 17 032 women, aged                          contraceptive use and cigarette smoking. In our view, this
        25-39 years at entry, recruited between May 1, 1968, and                   issue is of public health importance because both use of
        July 31, 197 4, who had used oral contraceptives, a                        such contraceptives and smoking are common in women
        diaphragm , or an intrauterine device. We assessed mortality               of childbearing age and, arguably, at least as much
        from follow-up data recorded until Dec 31, 2000. The                       negative publicity exists about oral contraceptive use as
        analysis is based on woman-years of observation.                           about smoking. Our results should enable direct
                                                                                   comparisons between the two exposures that were
        Findings We analysed 889 deaths. Women who had ever                        analysed with information from the same database.
        used oral contraceptives had increased mortality from
        cervical cancer (rate ratio 7-2, 95% Cl 1·1-303), and                      Methods
        decreased mortality from other uterine (0·2, 0·0-0·8) and                  Study population
        ovarian cancers (0·4, 0·2--0· 7). Oral contraceptives had                  Methods used in the study have been described
        some adverse effect on deaths from ischaemic heart                         elsewhere. 1 17 032 women were recruited from 17 family
        disease in women who smoked 15 or more cigarettes per                      planning clinics in England and Scotland between Jan 1,
        day. For all causes of mortality, the rate ratio for death in              1968 and Dec 31, 197 4. To be eligible, the women had to
        women who ever used oral contraceptives was 0·89 (95% Cl                   be aged 25-39 years, married, white, British, willing to
        0·77-1-02). By contrast, this rate ratio was 1·24                          cooperate, and have been a user of either the
        (1·03-1·49) in those who smoked one to 14 cigarettes per                   contraceptive pill for at least 5 months, or a diaphragm or
        day, and 2·14 (1·81-2·53) in those who smoked 15 or more                   an intraut erine device for at least 5 months without
        cigarettes per day.                                                        previous pill use. At recruitment, women were asked
                                                                                   about their date of birth, child-bearing history,
        Interpretation There was no harmful effect of oral                         contraceptive history, height, weight, social class (based
        contraceptive use on overall mortality. By contrast, death                 on husband's occupation), smoking habits, and medical
        from all causes was more than twice as high in smokers of                  history. The records of all participants were also flagged in
        15 or more cigarettes a day as in non-smokers. The harmful                 the National Health Service (NHS) central registries in
        effect was already apparent in women aged 35-44 years.                     England and Scotland to obtain automatic notifications of
                                                                                   death.
        Lancet2003;362:185--91                                                        The causes of death reported here (8th edition of the
                                                                                   Internat ional Classification of Disease codes in
                                                                                   parentheses) were selected because of their relevance to
                                                                                   oral contraceptive use or smoking. Causes included are
                                                                                   breast cancer (174); cervical cancer (180); other uterine
                                                                                   cancer (182); ovarian cancer (183); malignant melanoma
                                                                                   (172); colorectal cancer (153-154); lung cancer (162);
                                                                                   lymphatic and haemopoietic cancer (200-209); other
                                                                                   cancers (140-239 less the above); ischaemic heart disease
                                                                                   (410-414); subarachnoid and intracerebral haemorrhage
                                                                                   ( 430-431); other cerebrovascular disease ( 432-438);
                                                                                   other circulat ory disease (390-458 less the above
                                                                                   circulatory diseases); diseases of respiratory system
                                                                                   ( 460-519); diseases of liver, gallbladder, and pancreas
                                                                                   (570-577); accidents and violence (800-999); all other
                                                                                   causes (001-999 less all the above).
                                                                                      The women were interviewed during follow-up clinic
        Unit of Health Care Epidemiology, Department of Public Health,             visits. They were asked about pregnancies and their
        Institute of Health Sciences, University of Oxford, Headington,            outcome, changes in contraceptive practices, and referrals
        Oxford OX3 7LF, UK (Prof M Vessey FRS, R Painter o Phil, D Yeates   PhD)   to hospital. When appropriate, they were also questioned
        Correspondence to: Prof Martin Vessey                                      about use of hormone replacement therapy (HRT) and
        (e-mail: martin.vessey@dphpc.ox.ac.uk)                                     menopausal status. Diagnoses after a hospital stay were


        THE LANCET• Vol 362 • July 19, 2003 • www.thelancet.com                                                                            185
                                 For      ersona use On y reproduce with permission from The Lance




                                                                                                                                              00803785
Exhibit 167                                                                                                                                JA-0003327
          Case 2:17-cv-04540-WB Document 210-10 Filed 06/14/19 Page 2 of 7



        ARTICLES



       confirmed by discharge summaries and pathology reports.       pill use (6041); (b) loss to follow-up or withdrawal of
       When necessary, women were sent a postal follow-up            cooperation ( 1208); or (c) the end of the individual data
       form and, if this was not returned, they were interviewed     collection phase of the study (July 31, 1994) being
       by telephone or at home. Work was coordinated by a            reached (8597). The whole cohort analysis was based on
       research assistant in every clinic. Yearly contact was        woman-years of observation from recruitment to Dec 31,
       maintained with the participants until they were 45 years     2000, with the exclusion of those who died (889) or
       of age, with an annual loss to follow-up for non-             emigrated during the active phase (802). Mortality in
       cooperation or failure to trace of about 0·4%. MV did all     relation to oral contraceptive use and smoking, in both
       diagnostic coding, to avoid inter-observer variation.         overall and specific disease categories, was closely similar
         At age 45 years, every woman was allocated to one of        for both the active (384) and whole cohort (889).
       three groups on the basis of oral contraceptive use: never    Accordingly, further analyses reported here are only for
       used; used for 8 years or more; and used for less than        the whole cohort.
       8 years. Only those in the first two groups were followed        We considered age, parity, social class at entry, body-
       up yearly, which continued until mid-1994. This action at     mass index at entry, smoking at entry (for oral
       age 45 reduced the number of women under detailed             contraceptive use analyses), duration of oral contraceptive
       follow-up and cut study costs. We reasoned that the           use (for smoking analyses), hysterectomy, oophorectomy,
       contrast between non-users of oral contraceptives and         age at menopause, and HRT to be potential confounding
       long-term users was of greatest importance. We also           variables.
       recognised that most women would have stopped such               Assessment of the importance of the following variables
       contraception by age 45. Thus, assessment of the effects      was straightforward: age (5-year groups), parity (0, 1, 2,
       of use of oral contraceptives on death should be possible     3, ?c4 births), social class at entry (1-2, 3, 4-5, and other
       for the complete cohort of women, except for those who        [Registrar General's Classification]), and body-mass
       had emigrated.                                                index at entry (<20, 20-21 ·9, 22-23·9, 24-25·9, 26-27·9,
                                                                     ?c28 kg/m 2). We made this assessment by analysing oral
       Statistical analysis                                          contraceptive use, smoking, and mortality in relation to
       The analysis is based on woman-years of observation. We       these variables. Examination of the possible confounding
       analysed patterns of mortality for four categories of oral    effect of oral contraceptive use in analyses of smoking and
       contraceptive use (never used, used 1-48 months, used         vice versa was also straight forward. Taking these analyses
       49-96 months, and used 97 months or more), and four           into account, we did the following: (1) adjusted for age,
       categories of smoking habit at recruitment (never smoked,     parity, social class, and smoking in all analyses to look for
       ex-smoker, smoked one to 14 cigarettes daily [light           effects of oral contraceptives on mortality; (2) in analyses
       smoker], and smoked 15 or more cigarettes daily [heavy        of the effects of such contraceptives on circulatory disease
       smoker]). We added exposure duration at recruitment           mortality, we also adjusted for body-mass index; (3) in all
       and that of exposure periods during follow-up to calculate    analyses of the effects of smoking on mortality we adjusted
       total duration of oral contraceptive use individually.        for age, parity, and social class; ( 4) in analyses of the
          Possible confounding variables were examined and,          effects of smoking on mortality from breast cancer and
       where possible, those of importance were included in the      reproductive cancer, we also adjusted for total duration of
       analyses. Indirectly standardised mortality rates and rate    oral contraceptive use; (5) in analyses of effects of
       ratios were calculated as described by Vessey and             smoking on mortality from circulatory disease, all the
       colleagues. ' For significance tests and calculation of 95%   above mentioned variables were taken into account,
       Cls we used Breslow and Day's methods. 5                      together with body-mass index.
          Two-thirds of oral contraceptive exposures were from          Information about hysterectomy, oophorectomy, age at
       preparations containing 50 µg of oestrogen. This dose is      menopause, and use of HRT was available only for
       now believed to be too high, and has been little used for     women in the active cohort. Thus, we analysed the active
       two decades. For this reason, and in view of the small        cohort to see whether these variables might distort
       numbers of deaths in many of the disease categories, we       findings in whole cohort analyses. As expected, women
       did not analyse data by type of oral contraception.           who smoked generally had a slightly earlier age at
                                                                     menopause than other women. 16% of non-smokers had
        Role of the funding source                                   reached menopause by age 45 years, 50% by 50 years,
       This work has been funded by the Medical Research             and 87% by 55 years. Corresponding percentages for
       Council from its inception in 1968. Some support was          heavy smokers were 22%, 61 %, and 88%, respectively.
       also received in the 1980s from the Imperial Cancer           There was no important relation between smoking and
       Research Fund and the James Knott Family Trust. David         the other three variables. Oral contraceptive use showed
       Yeates receives funding from the research and                 no     important       association     with    hysterectomy,
       development directorate of the Department of Health and       oophorectomy, or age at menopause. HRT, however, was
       Social Care (South). None of the institutions was involved    used a little more often by women who had taken oral
       with study design, data collection, data analysis, data       contraceptives than by other women. In women who had
       interpretation, writing of the report, or the decision to     never used these contraceptives, 17% used HRT for
       submit the manuscript for publication.                        more than 2 years. The corresponding percentage for
                                                                     those who had used oral contraceptives for more than
        Results                                                      8 years was 21 %. We judged that this small difference
        Preliminary assessment of data                               would be unlikely to distort the analyses of the effects of
       We first compared mortality from oral contraceptive use       oral contraceptives.
       and that from smoking in women who were active in the
       study (ie, under individual yearly follow-up) with that in    Woman-years of observation
       the whole cohort to the end of 2000. The active cohort        889 deaths were noted during 4 79 400 woman-years of
       analysis was based on woman-years of observation from         observation. Only 8% of the woman-years are for women
       recruitment until (a) emigration (802 women), death           aged 60 or more. 16% represent current or recent (within
       (384), or age 45 being reached with less than 8 years of      1 year) oral contraceptive use, and 33% relate to women


        186                                                                   THE LANCET• Vol 362 • July 19, 2003 • www.thelancet.com

                              For personal use. Only reproduce w th pe ·m ssio                        from       he Lance




                                                                                                                                    00803786
Exhibit 167                                                                                                                      JA-0003328
             Case 2:17-cv-04540-WB Document 210-10 Filed 06/14/19 Page 3 of 7



                                                                                                                                                                ARTICLES


                            Total duration of oral contraceptive use (months)                               Number of cigarettes smoked per day

                            Never used     eS48              49-96               :;,,97                     Non-smoker   Ex-smoker         1-14             c;,,15

        Breast
        Number              83             29                  40                42                         118           27               24               25
        RR                   1-0            0-8 (0-5-1-2)       0-8 (0-6-1-2)     0-8 (0-5-1-2)               1-0          1-1 (0-7-1-7)    0-6 (0-4-1-0)    1-0 (0-6-1-5)
        Uterine cervix
        Number               1              3                   5                    8                        6            1                3                7
        RR                   1-0            5.3 (0-4-280)       6-3 (0-7-299)        9-1 (1-2-404)            1-0          0-8 (0-0-6-6)    1-1 (0-2-5-2)    2-6 (0-7-9-3)

        Other uterine
        Number               8              2                   0                    0                        6            1                2                1
        RR                   1-0            0-6 (0-1-2-9)                                                     1-0          0-9 (0-0-7-4)    1-2 (0-1-6-5)    0-8 (0-0-6-9)

        Ovary
        Number              36             17                   3                    5                       39            4               13                5
        RR                   1-0            1-1 (0-6-2-0)       0-2 (0-0-0-5)        0-2 (0-1-0-6)            1-0          0-5 (0-1-1-3)    1-1 (0-6-2-2)    0-6 (0-2-1-5)
        RR=rate ratio. 95% Cls are shown in parentheses. Oral contraceptive data were adjusted for age, parity, social class, and smoking. Smoking data were adjusted for
        age, parity, social class, and total duration of oral contraceptive use.
        Table 1: Mortality from breast, uterine, and ovarian cancer in relation to total duration of oral contraceptive use and number of
        cigarettes smoked per day at entry to the study


        who had not used such contraceptives in the preceding                                     than never-users (rate ratio 0·5; 95% CI 0·3-0·9). There
        96 months.                                                                                was no significant relationship between smoking and
                                                                                                  ovarian cancer.
        Deaths from breast and reproductive cancers
        There was no gradient of risk between duration of oral                                    Deaths from other cancers
        contraceptive use and breast cancer mortality (table 1).                                  There were 11 deaths from melanoma; although there
        The rate ratio comparing ever-users of oral contraceptives                                were some raised rate ratios in both the oral contraceptive
        with never-users (not shown in table 1) was 0·8 (95% CI                                   and the smoking analyses, none was significant (table 2).
        0·6-1·1). Smoking and breast cancer mortality were not                                    Likewise, there were no significant associations between
        significantly associated. Death from cervical cancer was                                  oral contraceptive use or smoking and colorectal cancer
        significantly related to oral contraceptive use; indeed there                             mortality. All the rate ratios in the different smoking
        was only one death in the non-user group. The rate ratio                                  categories were nonetheless higher than 1.
        comparing ever-users with never-users was 7·2 (1 · 1-303).                                   We noted no significant relation between death from
        Cervical cancer mortality also showed some relation with                                  lung cancer and oral contraceptive use. The association
        heavy smoking although the raised rate ratio in the heavy                                 between mortality from this cause and smoking was very
        smoker group was not significant (table 1). There were ten                                strong. Mortality from cancers of the lymphatic and
        deaths from other uterine cancers-four from endometrial                                   haemopoietic system showed no significant association
        cancer and six from sarcomas. There was a strong negative                                 with oral contraceptive use or smoking. When the other
        relation between mortality and oral contraceptive use. In a                               cancers were grouped together, mortality was not
        comparison of ever-users of oral contraceptives with never-                               significantly related to oral contraceptive use. Comparison
        users, the rate ratio was 0·2 (0·0-0·8). Mortality was                                    of ever-users with never-users gave a rate ratio of 0·8 (95%
        unrelated to smoking. Ovarian cancer mortality was much                                   CI 0·5-1 · 1). We recorded a slight (not significant) positive
        lower in medium-term (49-96 months) and long-term                                         association between heavy smoking and death from other
        (>96 months) oral contraceptive users than in non-users.                                  cancers.
        The rate ratio comparing ever-users with never-users was
        0·4 (0·2-0·7). In a separate analysis, oral contraceptive                                 Deaths from cardiovascular disease
        users who had not used the pill within the last 96 months                                 The risk of death from ischaemic heart disease was slightly
        had a significantly lower risk of death from ovarian cancer                               (but not significantly) raised in all oral contraceptive user

                             Total duration of oral contraceptive use (months)                              Number of cigarettes smoked per day
                              Never used     eS48                   49-96                :;,,97             Non-smoker   Ex-smoker         1-14
        Malignant melanoma
        Number             3                   1                     2                     5                 4            2                 5               0
        RR                 1-0                 0-8 (0-0-9-3)         1-1 (0-1-9-6)         2-5 (0-5-16-1)    1-0          2-3 (0-2-16-3)    3.7 (0-8-18-5) ..

        Colorectal
        Number                18               7                    11                   10                 21            7                10               8
        RR                     1-0             0-9 (0-3-2-3)         1-1 (0-5-2-5)        0-8 (0-4-1-9)      1-0          1-6 (0-6-3-9)     1-4 (0-6-3-2)   1-5 (0-6-3-6)

        Lung
        Number                15               9                    12                   18                  3            1                20             30
        RR                     1-0             1-4 (0-6-3-5)         1-2 (0-5-2-6)        1-3 (0-6-2-8)      1-0          1-6 (0-0-20-4)   19-9 (5-9-104) 38-1 (11-9-195)
        Lymphatic haemopoietic
        Number           16                    6                     8                   11                 21            9                 4               7
        RR                 1-0                 0-9 (0-3-2-5)         1-0 (0-4-2-5)        1-2 (0-5-2-7)      1-0          2-0 (0-8-4-6)     0-6 (0-2-1-8)   1-4 (0-5-3-5)

        All other cancers
        Number                54             20                     19                   33                 68           10                21             27
        RR                     1-0            0-8 (0-5-1-4)          0-6 (0-3-1-0)        0-9 (0-6-1-4)      1-0          0-7 (0-3-1-4)     0-9 (0-5-1-5) 1-5 (0-9-2-4)
        RR=rate ratio. 95% Cls are shown in parentheses. Oral contraceptive data were adjusted for age, parity, social class, and smoking. Smoking data were adjusted for
        age, parity, and social class.
        Table 2: Mortality from other cancers in relation to total duration of oral contraceptive use and number of cigarettes smoked per day
        at entry to the study



        THE LANCET• Vol 362 • July 19, 2003 • www.thelancet.com                                                                                                        187
                                     For          ersona use On y reproduce with permission from The Lance




                                                                                                                                                                            00803787
Exhibit 167                                                                                                                                                            JA-0003329
             Case 2:17-cv-04540-WB Document 210-10 Filed 06/14/19 Page 4 of 7



        ARTICLES


                           Total duration of oral contraceptive use (months)                          Number of cigarettes smoked per day
                           Never used     eS48              49-96               :;,,97                Non-smoker     Ex-smoker          1-14               :;,,15

        lschaemic heart disease
        Number           20               12                22                  18                    20             4                  17                31
        RR                 1-0             1-3 (0-6-2-7)     1-7 (0-9-3-3)       1-2 (0-6-2-4)         1-0           9 (0-2-2-7)         2-1 (1-0-4-2)     4-8(2-7-9-0)

        Haemorrhagic stroke
        Number            7                8                  6                  7                      8            3                   5                12
        RR                1-0              2-2 (0-7-7-1)      1-0 (0-3-3-4)      1-0 (0-3-3-4)          1-0          1-9 (0-3-7-9)       2-0 (0-3-7-9)     5-8 (2-2-16-5)

        Other stroke
        Number               8             3                  1                  2                      5            0                   5                  4
        RR                   1-0           1-0 (0-2-4-0)      0-2 (0-0-1-9)      0-5 (0-1-2-7)          1-0                              2-9 (0-7-12-6)     4.3 (0-9-20-0)
       All other circulatory disease
       Number             18               6                  9                  8                    19             5                   7                10
       RR                   1-0            0-9 (0-3-2-5)      0-9 (0-4-2-2)      0-7 (0-3-1-7)         1-0           1-3 (0-4-3-6)       1-2 (0-4-2-9)     1-9 (0-8-4-3)
        RR=rate ratio. 95% Cls are shown in parentheses. Oral contraceptive data were adjusted for age, parity, social class, smoking, and body-mass index. Smoking data
        were adjusted for age, parity, social class, total duration of oral contraceptive use, and body-mass index.
        Table 3: Mortality from cardiovascular disease in relation to total duration of oral contraceptive and body mass index use (months)
        and number of cigarettes smoked per day at entry to the study

       categories (table 3). The rate ratio that compared ever-                              Deaths from other causes
       users with never-users was 1·4 (0·8-2·5). In a separate                               No significant association was recorded between oral
       analysis, the rate ratio for women who were current or                                contraceptive use and death from respiratory disease.
       recent oral contraceptive users was 1·0 (0·2-3·5).                                    Smoking, however, showed a strong relation with
       Smoking had a substantial effect on mortality from                                    mortality from respiratory disease (table 4). Mortality
       ischaemic heart disease.                                                              from diseases of the liver, gallbladder, and pancreas was
          We also sought evidence for any interaction between                                increased in two of the oral contraceptive use groups, but
       oral contraceptive use and smoking on mortality from                                  the differences were not significant. The rate ratio
       ischaemic heart disease. First, we grouped the mortality                              comparing ever-users with never-users was 1·8 (0·6-7·3).
       data into three smoking categories (never smoked, ex-                                 There was a strong relation between smoking and death
       smoker, and current smoker) and two categories of oral                                from diseases of this group. Deaths from accidents and
       contraceptive use (never used and ever used). A test for                              violence were unrelated to oral contraceptive use and
       heterogeneity in the rate ratios gave a p value of 0·032 (x'                          smoking. Likewise, deaths from all other causes were not
       test). In a more detailed analysis, there was no evidence of                          significantly related to oral contraceptive use or smoking,
       any effect of oral contraceptive use in non-smokers, ex-                              although the rate ratios in both light and heavy smokers
       smokers, or light smokers. In heavy smokers, however, the                             were raised.
       rate ratios for oral contraceptive use for 48 months or less,
       49-96 months, and 97 months or more, compared with                                    Deaths from all causes
       non-use were 2·4 (0·4-16·3), 4·8 (1 ·3-26·2), and 2·8                                 Rate ratios in the three oral contraceptive use groups were
       (0·8-15·8), respectively. This pattern was seen in both                               all 1 or less (table 4). The rate ratio comparing ever-users
       current and recent users, and in past users.                                          with never-users was 0·89 (0·77-1 ·02). By contrast,
          Mortality from haemorrhagic stroke was higher (but not                             overall mortality was strongly related to smoking; the rate
       significantly so) in women using oral contraceptives for up                           ratio in the heavy smoker group was 2·14 (1·81-2·53).
       to 48 months than in non-users. The rate ratio in ever-                               Excess mortality in heavy smokers in comparison with
       users in comparison with never-users was 1 ·3 (0·5-3·5).                              non-smokers was already apparent at ages 35-44 where it
       Analyses by recency of use showed no particular pattern.                              amounted to 0·7 deaths per 1000 woman-years (table 5).
       Smoking was strongly related to mortality from                                        At ages 45-54 and 55 or older, the corresponding excess
       haemorrhagic stroke. An analysis of oral contraceptive                                mortality figures are 2·0 and 4·9 deaths per 1000 woman-
       effects within smoking categories did not show any                                    years, respectively.
       indication of interaction (p=0-868).
          Mortality from other stroke (including four deaths                                 Discussion
       from thrombotic stroke) was not raised in oral                                        The present analysis is based on a much larger number of
       contraceptive users; indeed the rate ratios in all user                               deaths (889) than those in our previous reports, 1- 4 and
       categories were below 1. When ever-users were compared                                considers mortality from smoking and from oral
       with never-users the rate ratio was 0·6 (0·2-2·0). Analysis                           contraceptive use. Although many researchers have
       by recency of use showed no pattern. Smoking increased                                described the effects of smoking on mortality in women, 6
       mortality from other stroke. We noted no evidence of an                               we are unaware of any who have compared the effects of
       interaction between oral contraceptive use and smoking                                smoking with those of oral contraceptive use on the basis
       (p=0· 156).                                                                           of data derived from the same study. Furthermore, as far
          There were no significant associations between                                     as we are aware, the findings presented here are the most
       mortality from other circulatory disease and either oral                              extensive published so far about the effects of smoking on
       contraceptive use or smoking although the rate ratio in                               mortality in young and middle-aged British women.
       heavy smokers was increased. There were ten deaths from                                 The reliability of the Oxford FP A study data has been
       venous thromboembolism (VTE) but all were in older                                    established in numerous analyses over the years. 7 The
       women (age range 49-63) and three women had a history                                 present analysis, however, has important limitations.
       of cancer; six had used oral contraceptives in the past but                           First, the numbers of deaths included in many of the
       none for many years before death. Three deaths were                                   comparisons are small. We have therefore quoted 95%
       from mesenteric artery thrombosis. Two of these women                                 Cls as well as rate ratios. Second, oral contraceptive
       had used oral contraceptives in the past, but one not for                             exposure was judged to have ended by age 45 years for
       24 years and the other not for 10 years.                                              women no longer followed-up individually beyond this


        188                                                                                              THE LANCET• Vol 362 • July 19, 2003 • www.thelancet.com

                                     For personal use. Only reproduce w th pe ·m ssio                                                 from         he Lance




                                                                                                                                                                           00803788
Exhibit 167                                                                                                                                                           JA-0003330
             Case 2:17-cv-04540-WB Document 210-10 Filed 06/14/19 Page 5 of 7



                                                                                                                                                                          ARTICLES



        age, and at the age of deletion from the investigation for                                10 years after stopping. 10 Such a small increase in risk, if
        those in whom detailed follow-up was discontinued for                                     indeed it applies to mortality, could easily be missed in an
        other reasons before that age. This assumption seems                                      investigation the size of the Oxford FPA study. We noted
        unlikely to have introduced important bias. Third, the                                    no association between smoking and breast cancer
        analysis of the effects of smoking has considered only the                                mortality in keeping with a recent report from the US
        amount smoked at recruitment. At that time, 18% of                                        Surgeon General. 6
        women were light smokers and 14% heavy. Additional                                           In our study, cervical cancer mortality was increased in
        data collected from 15 019 of the women around age 45                                     oral contraceptive users, as in the RCGP study. 8 Data about
        shows that only 9% were light smokers but 14% were still                                  this disease have not been reported from the Nurses Health
        heavy smokers. These data suggest that we might have                                      study. We have also reported" a strong association between
        underestimated the effects of light smoking. Fourth,                                      long-term oral contraceptive use and cervical cancer
        information for the whole cohort does not include details                                 incidence in the Oxford FPA study. Findings from
        of hysterectomy, oophorectomy, age at menopause, or                                       investigations that took both sexual behaviour and human
        HRT use. Accordingly, we had to assume that the                                           papilloma virus infection into account strengthen the
        relevant findings in the active cohort apply to the whole                                 hypothesis that oral contraceptives increase the risk of
        cohort. Again, this assumption seems unlikely to have                                     cervical cancer. 12 The (non-significant) association between
        substantially distorted the overall results.                                              smoking and mortality from cervical cancer we have found
           Three other points should be emphasised. First, the                                    is consistent with the US Surgeon General's report. 6
        findings mainly relate to oral contraceptives containing                                     Our data indicate a strong protective effect of oral
        50 µg of oestrogen, a high dose by current standards.                                     contraceptive use against death from other uterine cancer,
        Such contraceptives have been little used since the early                                 although the finding that six of the ten deaths were
        1980s. Second, some adverse effects of oral contraceptive                                 certified as being from sarcoma was unexpected. A
        use, notably the cardiovascular ones, have been shown in                                  protective effect against mortality from endometrial
        other studies to be mainly restricted to current users. Only                              cancer has also been reported in the RCGP 8 and in the
        16 % of the woman-years in our analysis relate to current                                 Nurses Health studies. 9 Our findings with respect to
        or recent (within the past year) oral contraceptive use.                                  smoking are unremarkable: the Surgeon General's report
        Third, time relations may be difficult to interpret from                                  concludes that smoking reduces endometrial cancer
        mortality data. Thus, oral contraceptives are often                                       mortality in post-menopausal women. 6
        stopped when a serious disease (such as ischaemic heart                                      Mortality from ovarian cancer was greatly reduced in
        disease) presents, but death might be delayed for many                                    users of oral contraceptives. A protective effect of these
        years. In an incidence analysis, such a sequence of events                                contraceptives against death from ovarian cancer was also
        would link the disease to current use, but in a mortality                                 seen in the RCGP study8 and in the Nurses Health study. 9
        analysis, disease would be related to previous use.                                          Mortality from melanoma, colorectal cancer, and
        Additionally mortality data might be affected by some                                     cancers of the lymphatic and haemopoietic systems were
        secondary prevention interventions and by treatment.                                      not significantly associated with either oral contraceptive
           We identified no evidence of any harmful effect of oral                                use or smoking. Some researchers have suggested an
        contraceptive use on mortality from breast cancer.                                        increased incidence of melanoma 13 and a reduced
        Indeed, our results suggest the reverse, and are consistent                               incidence of colorectal cancer 14 in oral contraceptive users.
        with those from the Royal College of General                                                 We identified no significant relation between oral
        Practitioners (RCGP) study. 8 The Nurses Health study, 9                                  contraceptive use and lung cancer mortality. As expected, 6
        however, showed increased breast cancer mortality in                                      cigarette smoking and mortality from this disease were
        current oral contraceptive users (rate ratio 1·6, 95% CI                                  strongly associated. The (non-significant) association
        1·1-2·5) but not in past users (l·O, 0·8-1·3). The                                        between heavy smoking and mortality from all other
        Collaborative re-analysis Study Group noted the risk of a                                 cancers is not surprising given the inclusion of cancers of
        breast cancer diagnosis to be increased by 24% in current                                 the oesophagus, pancreas, kidney, and bladder in this
        oral contraceptive users, with the risk declining over the                                group. 6

                            Total duration of oral contraceptive use (months)                              Number of cigarettes smoked per day

                            Never used      eS48               49-96               :;,,97                  Non-smoker      Ex-smoker          1-14               c;,,15
        Respiratory disease
        Number              18                3                 13                  14                      14              4                    6                 24
        RR                     1-0            0-4 (0·1-1·2)      1-1 (0-5-2-3)       1-0 (0-4-2-1)           1-0            1-4 (0-3--4-3)       1-2 (0-4-3-4)      6-4 (3·2-13-4)
        Liver, gall-bladder, and pancreas disease
        Number                 4             4                   3                    9                      6              0                    5                  9
        RR                     1-0            1-9 (0-4-10-0)     1-0 (0·1-5-6)        2-1 (0-6-9-5)          1-0                                 2-8 (0-7-2-2)      6-8 (2·2-23-4)
        Accidents and violence
        Number             15                17                  6                  11                      27              4                    7                 11
        RR                     1-0            1-9 (0-9--4-1)     0-5 (0·2-1-4)       1-0 (0-4-2-2)           1-0            0-7 (0·2-2·1)        0-8 (0-3-1-9)      1-6 (0-7-3-3)
        All other disease
        Number               21              12                 12                  12                      26              6                   14                 11
        RR                    1-0             1-0 (0-5-2-2)      0-8 (0-4-1-7)       0-8 (0-3-1-6)           1-0            1-1 (0-4-2-7)        1-7 (0-8-3-3)      1-7 (0-7-3-5)
        All deaths
        Number              345             159                172                 213                     411             88                 168                222
        RR                    1-00            1-00                0-80               0-86                    1-00            1-02                1-24              2-14
                                             (0-82-1-21)         (0-67--0-97)       (0-72-1-02)                             (0-80-1-29)         (1-03-1-49)       (1-81-2-53)
        RR=rate ratio. 95% Cls are shown in parentheses. Oral contraceptive data were adjusted for age, parity, social class, and smoking. Smoking data were adjusted for age,
        parity, and social class.
        Table 4: Mortality from other causes and all causes in relation to total duration of oral contraceptive use (months) and number of
        cigarettes smoked per day at entry to the study



        THE LANCET• Vol 362 • July 19, 2003 • www.thelancet.com                                                                                                                  189
                                      For       ersona use On y reproduce with permission from The Lance




                                                                                                                                                                                   00803789
Exhibit 167                                                                                                                                                                      JA-0003331
           Case 2:17-cv-04540-WB Document 210-10 Filed 06/14/19 Page 6 of 7



        ARTICLES



                             Cigarettes smoked per day

                             Non-smoker                       Ex-smoker                            1-14                           ;,15
                             n       Rate per 1000 w-y        n         Rate per 1000 w-y          n          Rate per 1000 w-y   n      Rate per 1000 w-y
       Age (years)
       25-34                  14      0-3   (0-2--0-6)         1         0-1   (0-0--0-6)           2          0-2   (0-0--0-5)     4    0-4   (0-1-1-0)
       35-44                  67      0-8   (0-6-1-0)          8         0-4   (0-2--0 -9)         22          0-8   (0 -5-1-2)    34    1-5   (1 -1-2-1)
       45-54                 136      1-5   (1-3-1-8)         33         1-8   (1-2-2-5)           62          2-1   (1-6-2-7)     79    3.5   (2-8-4-4)
       55 or more            194      3-7   (3 -2-4-3)        46         4.3   (3-1-5-7)           82          4.9   (3-9-6-1)    105    8-6   (7-0-10-4)
        n=number of deaths. w-y=woman-years. 95% Cls are shown in parentheses. Rates were adjusted for social class.
       Table 5: Mortality from all causes in relation to age and number of cigarettes smoked per day

          Neither the RCGP study nor the Nurses Health study                                 deaths from VTE in our study that could be attributed to
       provided much information about mortality from non-                                   oral contraceptive use. That current oral contraceptive use
       reproductive cancers. In the former, however, the rate                                increases the risk of VTE is well-established, 22 and has
       ratio for lung cancer comparing ever-users of oral                                    been clearly demonstrated in a morbidity analysis within
       contraceptives with never-users was 1·2 (0·8-1 ·8),                                   the Oxford FPA study. 23 The case fatality rate of VTE is,
       whereas the corresponding figure for colorectal cancer was                            however, low, and we would not have expected to see
       0·6 (0·4-0·9).                                                                        more than perhaps one fatal case attributable to oral
          Our findings are consistent with the view that oral                                contraceptive use during the 75 000 woman-years of
       contraceptive use increases the risk of fatal ischaemic                               observation in current and recent users in our study. The
       heart disease. 15 The association, however, is small and not                          RCGP' and Nurses Health9 studies do not provide
       significant. We identified a larger effect in a combined                              mortality data for VTE separately, but the former has
       analysis of morbidity and mortality. 16 The effect of heavy                           reported     an     association   between    current    oral
       smoking in our study is large and similar to that reported                            contraceptive use and morbidity from VTE. 24
       by others. 6 Our results suggest that the risk associated with                           None of the disease groups under the heading of other
       oral contraceptive use is confined to smokers, which is                               causes showed significant relations with oral contraceptive
       consistent with most other work. 15 Other investigators                               use. The RCGP study8 has not provided comparable data
       have usually noted that the increased risk of ischaemic                               save for accidents and violence for which the rate ratio
       heart disease is restricted to current users. 15 This result is                       comparing ever-users with never-users was 1·6 (1 · 1-2·3).
       not consistent with our data, but we have already pointed                             A slight, but non-significant, increase in suicide mortality
       out the difficulty in assessment of time relations in studies                         was reported in ever-users in the Nurses Health study
       of mortality. The RCGP study group 8 did not record a                                 (rate ratio 1 ·3; 0·9-2·0). 9 The strong relation between
       significant increase in mortality from ischaemic heart                                respiratory disease mortality and smoking was expected. 6
       disease in pill users, 8 although an earlier report, about                            The association between heavy smoking and mortality
       morbidity and mortality, showed an increased risk largely                             from diseases of the liver, gallbladder, and pancreas is
       restricted to smokers, as we have done. 17 Findings in the                            probably related to alcohol consumption rather than
       Nurses Health study have been broadly similar to those in                             smoking since 11 of the 20 deaths in this category were
       the RCGP study. 9 " 8                                                                 from alcoholic liver disease.
          Mortality from haemorrhagic stroke was slightly (but                                  Overall mortality from all causes in relation t o oral
       not significantly) increased in oral contraceptive users.                             contraceptive use in the Oxford FPA study was
       There was no clear relation between fatal haemorrhagic                                reassuring. The rate ratio comparing ever-users with
       stroke, and duration or recency of contraceptive use.                                 never-users was 0·89 (0·77-1 ·02) and the rate ratios in
       Smoking was strongly related to mortality from this cause                             each of the duration of use groups was less than 1. The
       as in other studies. 6 An analysis of effects of oral                                 overall rate ratio in the RCGP study comparing ever-users
       contraceptives within smoking categories did not indicate                             with never-users was 1·0 (0·9-1·1) and there was no
       an interaction. Other studies of haemorrhagic stroke and                              relationship between duration of oral contraceptive use
       the contraceptive pill have given variable results, and the                           and overall mortality. Likewise, in the Nurses Health
       existence of an association remains controversiaJ. 19 The                             study,9 the all causes rate ratio comparing ever-users with
       latest report from the RCGP study' considered all                                     never-users was 0·93 (0·85-1 ·01) and again there was no
       cerebrovascular diseases grouped together; a significant                              association with duration of oral contraceptive use. Thus
       increase in risk of death was recorded in current and                                 we now have the results from three major cohort studies
       recent users (rate ratio 1·9, 1·2-3·1) but there was no                               with a total of 5367 deaths and a substantial amount of
       increase in risk in women who had stopped using the pill                              information about long-term oral contraceptive use which
       more than 10 years before. The Nurses Health study                                    have yielded uniformly reassuring results.
       likewise reported mortality for all cerebrovascular diseases                             The situation is very different in relation to smoking,
       considered together; no significant relations were seen. 9                            especially heavy smoking. The rate ratio for death from all
          Our findings with respect to other stroke (including                               causes for heavy smokers is 2· 14 (1 ·81-2·53) in our study,
       four deaths from thrombotic stroke) provide no                                        a figure consistent with that in the Surgeon-General's
       suggestion of any adverse effect of oral contraceptive use.                           report. 6 The absolut e excess mortality attributable to
       Earlier work from the Oxford FPA study, however, taking                               heavy smoking was 0·7 deaths per 1000 woman-years at
       into account both morbidity and mortality, showed a clear                             ages 35-44; the corresponding figures for ages 45-54 and
       relation between current and recent oral contraceptive use                            55 or more were 2·0 and 4·9, respectively.
       and thrombotic stroke, 20 as has been shown in most other                                The oral contraceptives widely used in the 1970s and
       studies. 21 As indicated above, the RCGP 8 and Nurses                                 early 1980s have now been shown to have no adverse
       Health9 studies have not provided mortality data                                      effect on overall mortality in three major cohort studies
       separately for different types of stroke.                                             including many deaths and many women with long-term
          Mortality from other circulatory diseases showed no                                oral contraceptive use. This is a reassuring finding for
       relation with oral contraceptive use and a possible                                   many older women today. Although the results should
       moderate increase in heavy smokers. There were no                                     not be extrapolated directly to cont emporary low-dose


        190                                                                                             THE LANCET• Vol 362 • July 19, 2003 • www.thelancet.com

                                    For personal use. Only reproduce w th pe ·m ssio                                              from     he Lance




                                                                                                                                                               00803790
Exhibit 167                                                                                                                                                  JA-0003332
            Case 2:17-cv-04540-WB Document 210-10 Filed 06/14/19 Page 7 of 7



                                                                                                                                                         ARTICLES



        pills,  they    do   nonetheless   offer  considerable                               College of General Practitioners oral contraception study. BMJ 1999;
        encouragement. The effects of cigarette smoking,                                     318: 96-100.
        especially heavy smoking, have again been shown to be                           9    Colditz GA, for the Nurses Health Study Research Group. Oral
                                                                                             contraceptive use and mortality during 12 years of follow-up: the
        very harmful, more than doubling mortality from all                                  Nurses Health Study. Ann Intern Med 1994; 120: 821-26.
        causes even in young women in the Oxford FPA study.                             10   Collaborative Group on Hormonal Factors in Breast Cancer. Breast
        This analysis enables direct contrasts to be drawn                                   cancer and hormonal contraceptives: collaborative reanalysis of
        between the effects of these two exposures in the same                               individual data on 53297 women with breast cancer and I 00239
                                                                                             women without breast cancer from 54 epidemiological studies. Lancet
        group of women.                                                                      199~34~ 1713-27.
                                                                                        11   Zondervan KT, Carpenter LM, Painter R, et al. Oral contraceptives
        Contributors                                                                         and cervical cancer-further findings from the Oxford Family Planning
        MV founded the Oxford FPA study in 1968 and has been closely involved                Association contraceptive study. BtJ Cancer 1996; 73: 1291-97.
        with all aspects of its function and analysis to the present time. He took      12   Moreno V, Bosch FX, Munoz N, et al. Effect of oral contraceptives on
        the lead in planning the present set of analyses and wrote the first draft of        risk of cervical cancer in women with human papillomavirus infection:
        the report. RP has had responsibility for data management and data                   the !ARC multicentric case-control study. Lancet 2002; 359: I 085-92.
        calculation in the Oxford FPA study since 1991. She made an important
                                                                                        13   Feskanich D, Hunter DJ, Willet WC, et al. Oral contraceptive use and
        contribution to planning and implementing the analyses and writing the
                                                                                             risk of melanoma in premenopausal women. Br J Cancer 1999; 81:
        report. DY held the post now occupied by RP until 1991. He rejoined the              918-23.
        team as a consultant in 2000 to help develop analytical methods for the
                                                                                        14   Franceschi S, La Vecchia C. Oral contraceptives and colorectal
        present paper and to implement them. He also contributed to writing the
                                                                                             tumours. Contraception 1998; 58: 335-43.
        report.
                                                                                        15   WHO Collaborative Study of Cardiovascular Disease and Steroid
                                                                                             Hormone Contraception. Acute myocardial infarction and combined
        Conflict of interest statement                                                       oral contraceptives: results of an international multicentre case-control
        None declared                                                                        study. Lancet 1997; 349: 1202-09.
                                                                                        16   Mant J, Painter R, Vessey M. Risk of myocardial infarction, angina
        Acknowledgments                                                                      and stroke in users of oral contraceptives: an updated analysis of a
        We thankJ Winfield, our clinic research assistants, the women taking part            cohort study. Br J Obstet Gynaecol 1998; 105: 890-96.
        in the study, and all the doctors, nurses, and others who have made this        17   Croft P, Hannaford PC. Risk factors for acute myocardial infarction in
        study possible.                                                                      women: evidence from the Royal College of General Practitioners oral
                                                                                             contraception study. BMJ 1989; 298: 165-68.
                                                                                        18   Stampfer MJ, Willett WC, Colditz GA, et al. A prospective study of
        References
                                                                                             past use of oral contraceptive agents and risk of cardiovascular
            Vessey M, Doll R, Peto R, et al. A long-term follow-up study of                  diseases. N EnglJ Med 1988; 319: 1313-17.
            women using different methods of contraception. J Biosoc Sci 1976; 8:       19   WHO Collaborative Study of Cardiovascular Disease and Steroid
            373-427.                                                                         Contraception. Haemorrhagic stroke, overall stroke risk, and
        2   Vessey MP, McPherson K, Johnson B. Mortality among women                         combined oral contraceptives: results of an international, multicentre,
            participating in the Oxford/Family Planning Association contraceptive            case-control study. Lancet 1996; 348: 505-10.
            study. Lancet 1977; 2: 731-33.                                              20   Vessey MP, Lawless M, Yeates D. Oral contraceptives and stroke:
        3   Vessey MP, McPherson K, Yeates D. Mortality in oral contraceptive                findings in a large prospective study. BMJ 1984; 289; 530-31.
            users. Lancet 1981; 1: 549-50.                                              21   WHO Collaborative Study of Cardiovascular Disease and Steroid
        4   Vessey MP, Villard-Mackintosh L, McPherson K, et al. Mortality                   Hormone Contraception. Ischaemic stroke and combined oral
            among oral contraceptive users: 20 year follow up of women in a                  contraceptives: results of an international, multicentre, case-control
            cohort study. BMJ 1989; 299: 1487-91.                                            study. Lancet 1996; 348: 498-505.
        5   Breslow NE, Day NE. Statistical Methods in Cancer Research. In;             22   World Health Organisation Collaborative Study of Cardiovascular
            The Design and Analysis of Cohort Studies, II. Lyon: International               Disease and Steroid Hormone Contraception. Venous
            Agency for Research on Cancer, 1987: 81-118.                                     thromboembolic disease and combined oral contraceptives: results of
        6   Centers for Disease Control and Prevention. Women and Smoking: a                 international multicentre case-control study. Lancet 199 5; 346:
            report of the Surgeon General-2001. Washington DC. US                            1575-82.
            Department of Health and Human Services, 2001.                              23   Vessey M, Mant D, Smith A, et al. Oral contraceptives and venous
        7   Vessey M. 30th Anniversary of the Oxford-FPA contraceptive study.                thromboembolism: findings in a large prospective study. BMJ 1986;
            Trends Ural Gynaecol Sexual Health 1998; 3: 26-33.                               292: 526.
        8   Beral V, Hermon C, Kay C, et al. Mortality associated with oral             24   Royal College of General Practitioners. Oral contraceptives, venous
            contraceptive use: 25 year follow up of 46000 women from Royal                   thrombosis and varicose veins.JR Coll Gen Pract 1978; 28: 393-99.




        THE LANCET• Vol 362 • July 19, 2003 • www.thelancet.com                                                                                                 191
                                    For       ersona use On y reproduce with permission from The Lance




                                                                                                                                                                    00803791
Exhibit 167                                                                                                                                                     JA-0003333
